U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934: FOR THE FISCAL YEAR ENDED MAY 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period from through Commission File No. 000-52630 TURKPOWER CORPORATION (Exact name of registrant in its charter) Delaware 26-2524571 (State or other jurisdiction of incorporation) (IRS employer ID Number) 100 Park Avenue Suite 1600 New York, New York 10017 (212) 984-0628 (Address and Telephone Number including area code of registrant’s principal executive offices) Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.0001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Check whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months(or for such shorter period that the registrant was required to submit and post such files.) Yes o Noo Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filero Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State issuer’s revenues for its most recent fiscal year. $64,308 As of November 30, 2010, the aggregate market value of the shares of common stock held by non-affiliates (computed by reference to the most recent offering price of such shares) was $23,522,000. As of August 19, 2011, there were 125,303,158 shares of common stock issued and outstanding. TABLE OF CONTENTS Page PART I Item 1. Business 1 Item 1A. Risk Factors 3 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 6 Item 3. Legal Proceedings 6 Item 4. (Removed and Reserved) 6 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6. Selected Financial Data 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 11 Item 8. Financial Statements and Supplementary Data 11 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 11 Item 9A. Controls and Procedures 11 Item9B. Other Information 12 PART III Item 10. Directors, Executive Officers and Corporate Governance 12 Item 11. Executive Compensation 18 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 19 Item 13. Certain Relationships and Related Transactions, and Director Independence 20 Item 14. Principal Accounting Fees and Services 20 PART IV Item 15. Exhibits, Financial Statement Schedules 20 Signatures 21 Index to Financial Statements F-1 Table of Contents PART I ITEM 1. BUSINESS Special Cautionary Notice Regarding Forward-Looking Statements This Report contains statements that constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, (the “Securities Act) and the Securities Exchange Act of 1934, as amended, (the “Exchange Act”). Various matters discussed in this document and in documents incorporated by reference herein, including matters discussed under the caption “Plan of Operation,” may constitute forward-looking statements for purposes of the Securities Act and the Exchange Act. These statements are based on many assumptions and estimates and are not guarantees of future performance and may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of TurkPower Corporation (the “Company” or “TurkPower ”) to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. The words “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “estimate,” and similar expressions are intended to identify such forward-looking statements. The Company’s actual results may differ materially from the results anticipated in these forward-looking statements due to a variety of factors, including, without limitation: Overview References in this Report to "TurkPower," "we," "our," "us,” "Registrant,” and the "Company" refer to TurkPower Corporation. Organizational History TurkPower was incorporated in the State of Delaware on November 4, 2004 as Global Ink Supply Company and was organized for the purpose of forming a vehicle to pursue a business combination.On May 11, 2010, an amendment was filed with the Secretary of State of Delaware to change the name of the Company to TurkPower Corporation.At this time, the Company is engaged in the business of energy consulting and development, as well as mining exploration and operation in Turkey. Business of the Company TurkPower is a Turkish-American consulting and service operations firm and junior mining company with a strong focus on the booming Turkish energy market.TurkPower offers its domestic and international clients consulting services and acts as a full service operator for wind, hydro, solar, coal and geothermal energy parks in Turkey. In addition to its energy business, TurkPower aims to increase its involvement in the Turkish mining industry by acquiring and consolidating operational mines with proven reserves of iron ore, utilizing economies of scale to increase returns. TurkPower has substantial industry alliances and contacts in the Turkish energy and infrastructure sectors and offers those comprehensive resources in tailor-made solutions to its clients and partners. The Company also provides due diligence and consulting services to financial institutions, government and non-governmental agencies, as well as energy and infrastructure firms who seek energy market analysis and reports, and independent project feasibility studies. TurkPower offers its clients and partners the consulting services in the Turkish energy sector, with a focus on the renewable energies such as wind, hydro, solar and geothermal. Consulting services include all aspects from tendering, planning, design, engineering to management, such as: · Renewable Energy License Tendering · Energy License Evaluation and Purchasing · Project and Resource Assessments · Engineering Assessments · Environmental Assessment and Permitting · Project Management Consulting · Total Project and Construction Consulting · Interconnection Assessments and Consulting TurkPower brings together a broad range of expert services that concentrate on effective project ramp up and optimization of power plant operations in the fields of wind, hydro and solar energy in Turkey. It is TurkPower ‘s core objective to create value by utilizing our management’s industry contacts, experience and expertise to the sole benefit of our clients and their energy plants. 1 Table of Contents TurkPower’s full range of operational and management services allows energy park owners and investors to fully outsource all operational tasks and treat the plant as a financial investment rather than an operational venture with all involving personnel, administration, governmental and other duties and responsibilities. TurkPower also designs, develops and implements small to large size turnkey energy projects for clients who wish to handle operations after the plant is operational and connected to the grid. · Operation & Management including Major Maintenance · Operation & Management Oversight Services · Mobilization, Staffing, Training, Startup and Commissioning Services · Day-to-Day Operations and Routine Maintenance · Parts, Tooling and Supplies · Equipment Service and Repair · Utilization of Local and Remote Monitoring and Diagnostics · Site Training, Documentation and Procedure Development · Engineering and Technical Support · Reliable, Safe and Economic Plant Operation · Reduced Costs through Strategic Alliance with Global Suppliers · Favorable Debt Financing through Alliance with Financial Institutions · Fixed Service Operations Pricing with Performance Based Pricing Component · Risk Mitigation and Cost Containment Mining TurkPower operates in one operating segment consisting of exploration and development of mineral properties in Turkey. Substantially all of TurkPower's assets, including its interest in exploration licences, are located in Turkey. TurkPower explores for minerals such as iron ore, lead and zinc. TurkPower's strategy is to identify and evaluate properties with promising mineral potential, add further value through exploration, and then develop such properties either on its own or through collaborative agreements with industry partners having substantial experience and financial strength. In general, few of the mineralized areas of Turkey’s rich mining districts have been adequately explored. The Turkish government historically controlled all mining, and foreign ownership was restricted until 1985. As a result, there has been limited exploration and private sector processing of ore in Turkey; rather, there has been mostly the mining and shipping of raw materials. However, Turkey is becoming more widely accepted as a pro-mining country that encourages and promotes foreign investment in the mining sector. The government offers significant incentives for both mining and manufacturing ventures and 100% foreign ownership is permitted. Current mining laws are well established and have been designed to stimulate exploration, development and mine productions. Turkey is working to stabilize its economy. The government has recently reduced its maximum corporate tax rate from 25% to 20%. New mining legislation streamlined and improved uniformity for exploration and joint ventures with outsiders. There are no limits on repatriation of profits in hard currency. Moreover, there is no import duty for new mining and processing equipment, including spare parts, nor any limits nor tax on exported mineral products. With two subduction zones and three crunching tectonic plates, Turkey is geologically complex and mineral-rich. As noted, Turkey is taking concrete steps to actively encourage foreign investment in mining. Accordingly, the Company believes that the metals mining industry in Turkey is poised for tremendous growth and that TurkPower, with its significant knowledge of Turkey, is in a strong position to capitalize on this opportunity. TurkPower is in the production stage with its Kuluncak iron ore mine, and in exploration stage at all of its other properties. There is no assurance that commercially viable mineralization exists in any of such projects until successful exploration work is concluded and a feasibility study is prepared. Employees TurkPower has 6 full-time employees. 2 Table of Contents ITEM 1A. RISK FACTORS Risks Related to Our Business IF WE DO NOT OBTAIN ADDITIONAL FINANCING, OUR BUSINESS WILL FAIL. We need to obtain additional financing in order to complete our business plan. We are not currently generating operating cash flows. We do not have any arrangements for financing and we may not be able to find such financing if required. Obtaining additional financing would be subject to a number of factors, including investor acceptance of mineral claims and investor sentiment. These factors may adversely affect the timing, amount, terms, or conditions of any financing that we may obtain or make any additional financing unavailable to us. FLUCTUATIONS IN OUR OPERATING RESULTS AND ANNOUNCEMENTS AND DEVELOPMENTS CONCERNING OUR BUSINESS AFFECT OUR STOCK PRICE. Our quarterly operating results, the number of stockholders desiring to sell their shares, changes in general economic conditions and the financial markets, the execution of new contracts and the completion of existing agreements and other developments affecting us, could cause the market price of our common stock to fluctuate substantially. WE ARE INVESTING HEAVILY IN CONSULTING AND SERVICING IN THE WIND POWER INDUSTRY WITH NO ASSURANCE THAT A SUBSTANTIAL MARKET FOR WIND POWER WILL EVER DEVELOP. Our business is based on the assumption that wind power will become a more significant source of power in Turkey and elsewhere.We cannot assure you that wind power will ever become a significant source of energy in Turkey. Since our growth plan is based on consulting and serving that industry, our business will be impaired if the market for wind power generation equipment does not develop. BECAUSE WE FACE INTENSE COMPETITION FROM OTHER COMPANIES MANY OF WHICH HAVE GREATER RESOURCES THAN WE DO, WE MAY NOT BE ABLE TO COMPETE SUCCESSFULLY AND WE MAY LOSE OR BE UNABLE TO GAIN MARKET SHARE. The markets for our services are intensely competitive. Many of our competitors have established more prominent market positions, and if we fail to attract and retain customers and establish successful distribution networks in our target markets for our products, we will be unable to increase our sales. Many of our existing and potential competitors have substantially greater financial, technical, manufacturing and other resources than we do. Our competitors’ greater size in some cases provides them with a competitive advantage with respect to manufacturing costs because of their economies of scale and their ability to purchase raw materials at lower prices, as well as securing supplies at times of shortages. Many of our competitors also have greater brand name recognition, more established distribution networks and larger customer bases. In addition, many of our competitors have well-established relationships with our current and potential distributors and have extensive knowledge of our target markets. As a result, they may be able to devote greater resources to the research, development, promotion and sale of their products or respond more quickly to evolving industry standards and changes in market conditions than we can. Our failure to adapt to changing market conditions and to compete successfully with existing or new competitors may materially and adversely affect our financial condition and results of operations. THE SUCCESS OF OUR BUSINESSES WILL DEPEND ON OUR ABILITY TO EFFECTIVELY DEVELOP AND IMPLEMENT STRATEGIC BUSINESS INITIATIVES. We are currently developing various strategic business initiatives and we will incur additional expenses and capital expenditures to implement the initiatives. The development and implementation of these initiatives also requires management to divert a portion of its time from day-to-day operations. These expenses and diversions could have a significant impact on our operations and profitability, particularly if the initiatives included in any new initiative proves to be unsuccessful. Moreover, if we are unable to implement an initiative in a timely manner, or if those initiatives turn out to be ineffective or are executed improperly, our business and operating results would be adversely affected. IF WE ARE UNABLE TO MAKE NECESSARY CAPITAL INVESTMENTS OR RESPOND TO PRICING PRESSURES, OUR BUSINESS MAY BE HARMED. In order to remain competitive, we need to invest in research and development, manufacturing, customer service and support, and marketing. From time to time we also have to adjust the prices of our products to remain competitive. We may not have available sufficient financial or other resources to continue to make investments necessary to maintain our competitive position. OUR BUSINESS DEPENDS SUBSTANTIALLY ON THE CONTINUING EFFORTS OF OUR EXECUTIVE OFFICERS AND OUR ABILITY TO MAINTAIN A SKILLED LABOR FORCE, AND OUR BUSINESS MAY BE SEVERELY DISRUPTED IF WE LOSE THEIR SERVICES. Our future success depends substantially on the continued services of our executive officers, especially Mr. Aykut Ferah, our Chief Financial officer and Chief Executive Officer. We do not maintain key man life insurance on any of our executive officers. If one or more of our executive officers are unable or unwilling to continue in their present positions, we may not be able to replace them readily, if at all. Therefore, our business may be severely disrupted, and we may incur additional expenses to recruit and retain new officers. In addition, if any of our executives joins a competitor or forms a competing company, we may lose some of our customers. 3 Table of Contents IF WE ARE UNABLE TO ATTRACT, TRAIN AND RETAIN TECHNICAL AND FINANCIAL PERSONNEL, OUR BUSINESS MAY BE MATERIALLY AND ADVERSELY AFFECTED. Our future success depends, to a significant extent, on our ability to attract, train and retain technical and financial personnel. Recruiting and retaining capable personnel, particularly those with expertise in our chosen industries, are vital to our success. There is substantial competition for qualified technical and financial personnel, and there can be no assurance that we will be able to attract or retain our technical and financial personnel. If we are unable to attract and retain qualified employees, our business may be materially and adversely affected. OUR DIRECTORS, OFFICERS AND PRINCIPAL STOCKHOLDERS AND THEIR RESPECTIVE AFFILIATES HAVE SIGNIFICANT CONTROL OVER US. Our directors, executive officers and holders of more than 5% of our common stock, together with their affiliates, beneficially own, in the aggregate over 70% of our outstanding common stock. As a result, these stockholders, acting together, may be able to exercise significant influence over the management of our company; impede a merger, consolidation, takeover or other business consolidation, or discourage a potential acquirer from making a tender offer for our common stock; and control matters submitted to stockholders for approval, including: • amendment of our certificate of incorporation and by-laws; • election of our board of directors; • removal of any directors; and • adoption of measures that could delay or prevent a change of control or impede a merger, business combination or similar transaction. TURKPOWER MAY BE SUBJECT TO FURTHER GOVERNMENT REGULATION WHICH WOULD ADVERSELY AFFECT ITS OPERATIONS. Although we will be subject to the reporting requirements under the Exchange Act, management believes we will not be subject to regulation under the Investment Company Act of 1940, as amended ( the “Investment Company Act”), since we will not be engaged in the business of investing or trading in securities. If we engage in business combinations which result in our holding passive investment interests in a number of entities, we could be subject to regulation under the Investment Company Act. If so, we would be required to register as an investment company and could be expected to incur significant registration and compliance costs. We have obtained no formal determination from theU.S.
